COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00227-CV

Black Bull Towing, LLC and 5620 TX       §    From County Court at Law No. 1
Lincoln Arlington, LLC d/b/a
Whispering Woods                         §    of Tarrant County (2013-004651-1)

v.                                       §    June 11, 2015

Pete E. Ybarra                           §    Opinion by Justice Dixon W. Holman


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.     It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm the

trial court’s summary judgment for Pete E. Ybarra on his Towing and Booting Act

claims based on a violation of the signage requirements of sections 2308.301

and .302 of the Act. But we reverse the trial court’s award of $1,000 plus triple

the amount of towing charges for each tow, and we remand the case for further

proceedings on Pete E. Ybarra’s claim for increased statutory damages under

section 2308.404(c).
      It is further ordered that Black Bull Towing, LLC, 5620 TX Lincoln

Arlington, LLC d/b/a Whispering Woods, and Pete E. Ybarra shall bear their own

costs of appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Dixon W. Holman
                                        Justice Dixon W. Holman